DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a base.” The limitation renders the claim indefinite because the claim provides no description as to what or where this base is, leaving a reader in doubt of even whether the base is connected to the apparatus or not. The disclosure makes clear that the base is a part of the lid, and so the claim should be amended to simply explain that.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jeong et al. (KR 20-0471990 Y1).
Claim 1: Jeong discloses cooking apparatus, comprising:
a pot (10), and
a multi-functional lid (20) configured for useful integration with the pot (e.g. via 50);
wherein the multi-functional lid serves multiple functions, including:
that of a conventional lid (see figs. 3 and 4) as well as the novel combinatory function of a bowl (“bowl lid,” see fig. 5).
Claim 2: Jeong discloses the multi-functional lid being configured for removeable attachment with the pot (see figs. 3 and 4, and fixing means 50) such that the apparatus can be flipped one hundred eighty degrees thereby transferring contents within the pot to the multi-functional lid (plainly evident from the attached arrangement shown in fig. 4), and wherein said multi-functional lid is configured to function as a bowl when inverted (depicted in fig. 5).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 1 above, and further in view of Wille (US Pat. 2,346,631).
Jeong discloses the multi-functional lid comprises a lid-handle (30)
Jeong does not disclose its lid-handle being detachable or configured to nest with a base. Instead, Jeong either uses a special trivet or pot support sphere 40, or support plates 32 on its handles 30 in a flat position, to allow the lid 20 to lie on its back.
However, lid handles configured to nest within a base are known, as for example shown in Wille (handle 21 receivable within recess 17).
It would have been obvious to one of ordinary skill in the art to replace the handles of Jeong with the handle and recess of Wille to allow a convenient means of positioning the handle such that the lid can lie flat on the handle side.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Chang (US Pat. 5,154,114), Chang (US Pat. 5,213,028), Park (KR 20-2009-0011597 U), Hansen (US Pub. 2013/0001232).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761